                    IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                            Civil Action No. 3:17-cv-392
 Dora Dayton

                                      Plaintiff,
 v.
                                                             Plaintiff’s Consent Motion
                                                               for Extension of Time
 Charlotte-Mecklenburg Hospital Authority
                                                                  and Continuance
 d/b/a Carolinas Healthcare System, and
 Bryan May,


                                   Defendants.


       NOW COMES Plaintiff, Dora Dayton (“Ms. Dayton”), pursuant to Rule 6(b) of the

Federal Rules of Civil Procedure and Local Rule 7.1, and with the consent of both Defendants,

and respectfully moves the Court for a 30-day extension of time to complete discovery,

corresponding extensions of other upcoming case deadlines, and a continuance of the date set for

trial. In support of this Motion, Ms. Dayton shows the following:

       1.      The Court’s March 27, 2018 Pretrial Order and Case Management Plan in this

matter sets forth the following schedule:

            a. The close of discovery is scheduled for January 18, 2019;

            b. The deadline to complete mediation is February 8, 2019;

            c. Dispositive motions must be filed by February 22, 2019;

            d. Oral arguments on dispositive motions must occur on or before April 4, 2019; and

            e. A jury trial is scheduled to begin on May 6, 2019.




      Case 3:17-cv-00392-RJC-DSC Document 36 Filed 12/11/18 Page 1 of 3
         2.      Defendants have deposed Ms. Dayton, but due to scheduling and financial

constraints, Ms. Dayton has not yet been able to depose any witnesses of her own.

         3.      Ms. Dayton requests the additional time to complete discovery so that she can

conduct depositions and fully develop her case, and requests a corresponding extension of each

subsequent deadline by thirty (30) days, as well as a continuance of the date set for trial, as

follows:

              a. Discovery completed by February 18, 2019;

              b. Mediation completed by March 11, 2019;

              c. Dispositive motions filed by March 26, 2019;

              d. Oral arguments on dispositive motions completed by May 6, 2019; and

              e. Jury trial to begin on June 5, 2019.

         4.      Ms. Dayton requests this extension of time prior to the original deadline for

discovery completion, and has obtained the consent of both Defendants.

         5.      Ms. Dayton makes this motion in good faith and not for the purpose of undue

delay.

         6.      A proposed Order granting the requested extensions is submitted herewith.

         WHEREFORE, for the reasons above, Plaintiff Dora Dayton respectfully moves this

Court to extend the deadline for completion of discovery and all subsequent events by thirty (30)

days.

Respectfully submitted,

         This the 11th day of December, 2018,

                                        Vennum PLLC

                                                        By:     ​/s/ Elizabeth Vennum_____



         Case 3:17-cv-00392-RJC-DSC Document 36 Filed 12/11/18 Page 2 of 3
                                                          N.C. State Bar No, 49747
                                                          Vennum PLLC
                                                          P.O. Box 12105
                                                          Charlotte, NC 28220
                                                          Tel. (980) 338-0111
                                                          Counsel for Plaintiff

                               CERTIFICATE OF SERVICE

        The undersigned certifies that on December 11, 2018, the foregoing Motion for Extension
of Time and Continuance was filed with the Clerk of the Court using the CM/ECF system which
will send notification to all other parties as shown below:




            Stephen D. Dellinger                            Ann Herlocker Smith
           sdellinger@littler.com                      Ann.Smith@jacksonlewis.com
               Molly M. Shah                              Caitlin Murray Goforth
             Mshah@littler.com                       Caitlin.Goforth@jacksonlewis.com
             Elizabeth H. Pratt                              Jackson Lewis P.C.
              epratt@littler.com                     3737 Glenwood Avenue, Suite 450
          Littler Mendelson, P.C.                             Raleigh, NC 27612
      Bank of America Corporate Center                  Attorneys for Defendant May
      100 North Tryon Street, Suite 4150
            Charlotte, NC 28202
        Attorneys for Defendant CHS




                                                   By:     ​/s/ Elizabeth Vennum_____
                                                            Elizabeth Vennum
                                                            Vennum PLLC




      Case 3:17-cv-00392-RJC-DSC Document 36 Filed 12/11/18 Page 3 of 3
